

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into as of July 15, 2005, by and between NovaMed Management Services,
LLC (f/k/a NovaMed Eyecare Services, LLC), a Delaware limited liability company
(the “Company”), and Scott T. Macomber (“Employee”).


RECITALS


A.  The Company and Employee originally entered into an Employment Agreement
dated October 16, 2001 (the “Existing Agreement”).


B.  In consideration for the continued employment of Employee, the parties
hereto desire to amend the terms and conditions of the Existing Agreement, all
on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


TERMS


1. The first sentence of Section 2.1 shall be deleted in its entirety and
replaced with the following:


“During the Employment Period, the Company will pay Employee a base salary at
the rate of $258,000 per annum (which annual base salary, as increased from time
to time in accordance with this Section 2.1, shall be referred to herein as the
“Base Salary”), payable in regular installments in accordance with the Company's
general payroll practices for salaried employees.”



--------------------------------------------------------------------------------


 
2. Section 3.3(b) of the Existing Agreement shall be deleted in its entirety and
replaced with the following:


(b) Except as described in Section 3.4 hereof, (i) if the Employment Period is
terminated by the Company without Cause (including a termination resulting from
the Company’s election not to renew this Agreement under Section 1.1 hereof) or
(ii) if the Employment Period is terminated by Employee for Locale Reason: (A)
Employee shall be entitled to receive all items described in Section 3.3(a)
above; and (B) subject to the conditions hereinafter set forth, Employee shall
be entitled to receive as severance compensation, the following (collectively,
the “Severance Pay”): (1) Employee’s then-current monthly Base Salary hereunder
for a period of fifteen (15) months (such time period to be hereinafter referred
to as the “Severance Period” (unless modified by Section 3.4)), payable in
regular installments in accordance with the Company’s general payroll practices
for salaried employees; (2) the bonus, if any, that Employee would have been
entitled under Section 2.2 hereof at the end of the year during which the
termination without Cause or termination for Locale Reason occurs had such
termination not occurred, which bonus shall be (a) prorated based on the amount
of time that Employee was employed by the Company during the year (not including
the Severance Period) for which such bonus is being calculated, and (b)
determined and paid to Employee contemporaneously with the determination and
payment of bonuses for comparable employees of the Company; and (3) continuation
of the welfare benefits described in Section 2.3(a) for the Severance Period, to
the extent permissible under the terms of the relevant benefit plans. The bonus
described in subclause (2) above shall not be the “Target Bonus” (as defined in
Section 3.4(b)), but rather the bonus that would have been payable pursuant to
Section 2.2 hereof, as modified by this Section 3.3(b). Employee’s right to
receive Severance Pay hereunder is conditioned upon: (x) Employee executing and
delivering to the Company a written separation agreement and general release of
all claims, in form and substance acceptable to the Company, which shall among
other things, contain a general release by Employee of all claims arising out of
his employment and termination of employment by the Company; and (y) Employee’s
compliance with all of his obligations which survive termination of this
Agreement, including without limitation those described in Article IV below. The
Severance Pay is intended to be in lieu of all other payments to which Employee
might otherwise be entitled in respect of his termination without Cause or
termination for Locale Reason. The Company shall have no further obligations
hereunder or otherwise with respect to Employee’s employment from and after the
date of termination of employment with the Company for any reason (the
“Termination Date”), and the Company shall continue to have all other rights
available hereunder (including without limitation, all rights hereunder
(including without limitation, all rights under Article IV hereof) at law or in
equity. As used herein, “Locale Reason” shall mean without the written consent
of Employee a relocation by the Company of Employee’s primary employment
location to a location which is more than 50 miles from 980 North Michigan
Avenue, Suite 1620, Chicago, Illinois.


3. Section 3.4(b) of the Existing Agreement shall be deleted in its entirety and
replaced with the following:


(b) If the Employment Period is terminated following a Change in Control (i) by
the Company without Cause (including a termination resulting from the Company’s
election not to renew this Agreement under Section 1.1 hereof) or (ii) by
Employee for Good Reason, then subject to the conditions described in Section
3.4(d) below, Employee shall be entitled to receive the following as Severance
Pay in lieu of any amounts payable under Section 3.3: (A) one hundred fifty
percent (150%) times the sum of Employee’s Base Salary and Target Bonus, payable
within 30 days following the Termination Date and (B) continuation of the
welfare benefits described in Section 2.3(a) for eighteen (18) months (the
“Severance Period”) to the extent permissible under the terms of the relevant
benefit plans. For purposes of this Agreement, “Target Bonus” shall mean the
greater of (x) an amount equal to the bonus that would have been payable to
Employee following the calendar year in which the Termination Date occurs
pursuant to the Company’s Executive Compensation Plan (the “Executive Plan”),
based on attaining one hundred percent (100%) of Employee’s applicable target
measure established pursuant to the Executive Plan or (y) thirty-five percent
(35%) of Base Salary. The Target Bonus shall not be adjusted based on whether
the Company anticipates attaining such target measure as of the Termination
Date, whether the target measure is ultimately attained or whether any bonus
amounts payable under the Executive Plan would have ultimately been approved by
either the Compensation Committee or the Board.



--------------------------------------------------------------------------------


 
4. Section 3.4(c) of the Existing Agreement shall be deleted in its entirety and
replaced with the following:


(c) If the Employment Period is terminated following a Change in Control by
Employee for any reason or no reason during the Window Period, then subject to
the conditions described in Section 3.4(d) below, Employee shall be entitled to
receive the following as Severance Pay in lieu of any amounts payable under
Section 3.3: (i) fifty percent (50%) of the product of: (x) one hundred fifty
percent (150%); multiplied by (y) the sum of Employee’s Base Salary and Target
Bonus, payable within thirty (30) days following the Termination Date and (ii)
continuation of the welfare benefits described in Section 2.3(a) for nine (9)
months (the “Severance Period”) to the extent permissible under the terms of the
relevant benefit plans.


5. All other provisions of the Existing Agreement not expressly amended hereby
shall continue to survive in accordance with their respective terms and
conditions.


[Signature Page to Follow]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 

        COMPANY:        NovaMed Management Services, LLC, a Delaware limited
liability company  
   
   
    By:   /s/ E. Michele Vickery  

--------------------------------------------------------------------------------

E. Michele Vickery   Executive Vice President Operations

            EMPLOYEE:          
   
   
    By:   /s/ Scott T. Macomber  

--------------------------------------------------------------------------------

Scott T. Macomber    

 